DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claims 1-16 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo et al. (US 20180222366) (“Okubo”).  Okubo discloses a frame assembly for a vehicle seat comprising: a headrest frame including at least one support pole (fig. 1: 21) extending downwardly from said headrest frame; a seatback frame (fig. 1: 2) having a central body (fig. 1: 4) and a pair of outer brackets (fig. 1: 3) extending outwardly from said central body in spaced relationship to one another; a crossbar (fig. 3: 25) extending between and rotatable relative to said pair of outer brackets; said at least one support pole secured to said crossbar for facilitating concurrent rotation of said headrest frame with said crossbar; a locking mechanism (fig. 3: 50) operably interconnected with said crossbar and interchangeable between a locked condition and an unlocked condition to respectively prevent and allow rotation of said crossbar; an actuator (fig. 3: 60) movable from a first actuator position to a second actuator position to engage said locking mechanism and move said locking mechanism from said locked condition .

Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 2, Okubo fails to teach wherein the actuator defines a bore between first and second ends such that the slide shaft extends through the bore allowing for the actuator to slide thereon.  With respect to claim 8, Okubo teaches a locking mechanism (fig. 3: 50) including a ratchet, but fails to teach the locking mechanism additionally including a pawl, as claimed, because element 60 is considered the actuator as discussed in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636